Citation Nr: 1733693	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for mild facet osteoarthritis and mild foramen stenosis and bulging of disc L3-4 (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served in the United States Air Force Reserve, which included periods of active duty from February 2002 to June 2002, August 2006 to September 2006, and February 2009 to October 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013 and June 2016, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.

The issue of entitlement to service connection for a right calf injury as secondary to the Veteran's service-connected right foot plantar fasciitis was raised by the record in her February 2012 VA Form 9, substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim. 

The most recent VA examination to evaluate the severity of the Veteran's lumbar spine disability and depression was in February 2014, more than three ago.  Review of the claims file reflects that the Veteran's lumbar spine disability has increased in severity since it was last examined.  Specifically, private medical treatment records in January 2017 indicate that the Veteran's lumbar spine disability was aggravated in a motor vehicle accident earlier that month.  Accordingly, as the February 2016 VA examination may not reflect the current severity of the Veteran's lumbar spine disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2016).

Also, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the January 2008, March 2012, and February 2014 VA back examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA back examination is necessary.

Pursuant to the Board's April 2016 remand, the AOJ requested that the Veteran submit medical release authorizations for Alamogordo Pain and Spine Management and the Spine and Pain Management Institute since the previous releases had expired.  To date, she has not responded.  However, as the case is being remanded, she should also be afforded another opportunity to submit medical release authorizations or submit the records herself.



  

Accordingly, the case is REMANDED for the following:

1. The AOJ should also ask the Veteran to identify the providers of all evaluations or treatment she received for her lumbar spine disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records from Alamogordo Pain and Spine Management and the Spine and Pain Management Institute.  The AOJ should secure for the record the complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.  

The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disability (i.e., update to the present records of her treatment for a lumbar spine disability).

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of her service-connected lumbar spine disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.

The extent of any ankylosis noted on examination, and the frequency and duration of any doctor-prescribed bedrest, must also be reported.  The examiner must also discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






